DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 8/31/21 to the non-final Office action of 6/25/21 is acknowledged. The Office action on currently pending claims 1-8, and 10 follows.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “815(2)”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the drawings.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Applicant’s cooperation is hereby requested in correcting of any remaining problems and informalities of which Applicant may become aware in the drawings.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 10, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 recites two different the limitations referring to two different components, i.e., the “first (second) side channel” and the “first (second) side plate”, which render the claim indefinite, since said “side channel(s)” and “side plate(s)” are the same components (e.g., see par. [0026] of the specification, i.e., “a first side plate or channel 307(1)”, “a second side plate or channel 307(2)”, etc.). 
Furthermore, the claim recites the limitation “a front compartment of the switchgear” in lines 11-12 of the claim. It’s not clear if said “front compartment” belongs to the previously 
Furthermore, the claim recites the limitation “at least one adjacent section” (see line 12 of the claim), which lacks proper antecedent basis, since the “first section” and “second section” have been previously positively set forth in lines 6-7 of the claim. 
Furthermore, the claim redundantly recites the same clause “and thereby forming the mounting base with the internal arc pathway” (lines 9-10 and  14-15). It’s not clear whether the claim refers to the same “internal arc pathway” or to a different one. 
Regarding claim 10, the claim recites the limitations “a front (rear) compartment of the switchgear”. Firstly, it’s not clear why the limitation “front compartment” is preceded by an article “a”, since it has been previously positively set forth in lines 11-12 of the parent claim 1. Secondly, it’s not clear if said “front compartment” belongs to the previously introduced  “first section” or  “second section” of the switchgear (see lines 6-7 of the parent claim 1). The claim is being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between said “front (rear)  compartment” and remaining structure of the switchgear.
The remaining dependent claims do not provide any additional clarity, and therefore have been also rejected along with the parent claim 1.
Appropriate corrections are required. Applicant’s cooperation is hereby requested in 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over US/7,821,774 to Josten et al. (hereafter “Josten”, cited in IDS) taken alone.
Regarding claim 1, Josten discloses (Fig. 1-4) a mounting base (30) for a switchgear (23) with an internal arc pathway, comprising: a front wall (33) having a first end and a second end, a rear wall (34) having a first end and a second end, a first side channel (37) connecting the front wall to the rear wall, a second side channel (36) connecting the second end of the front wall to the second end of the rear wall, and forming the mounting base having a central open area (32) in a first section (17) of a switchgear that is adjacent a second section (29) of the switchgear; and at least one opening (38) in the first side channel (37) for the passage of an arc (25, 27) from the 
wherein the at least one opening (38) in the first side channel is on a first side plate (37) that channels the arc and arc plasma (25, 27) away from a front compartment (17) of the switchgear to at least one adjacent section (29).
Josten does not disclose: an another opening in the second side channel for the passage of the arc from the first section of the switchgear to a third section of the switchgear, and thereby forming the mounting base with the internal arc pathway, wherein the another opening in the second side channel is on a second side plate that channels the arc and arc plasma away from the front compartment of the switchgear to the third section.
	Further, Josten does not disclose that first side channel (37) connecting the first end of the front wall to the first end of the rear wall.
	Since Josten discloses a general concept of forming openings and internal arc pathways within a mounting base of a switchgear, it would have been obvious to modify to Josten by providing as many openings as needed and dispose them at any location within the mounting base as needed, including as claimed, in order to achieve desired arc venting and arc mitigation, since it has been held that mere duplication of the essential working parts of a device (i.e., of the openings) involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that rearranging parts of an invention (i.e., of the opening’s positions) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, the rational that a particular shape (i.e., of the arc pathways) is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 
Nerwin v. Erlichman, 168 USPQ 177, 179.
Regarding claim 2, Josten discloses that the switchgear (23) is positioned over the mounting base (30) (Fig. 1, 3, 4), the switchgear has at least one opening (24) in a base (11) of the switchgear and wherein at least a portion of the at least one opening (24) in the base overlaps with at least a portion of the central open area (32), (Fig. 3, 4).
Regarding claims 3-8, Josten discloses that the switchgear (23) has at least one set of ventilation holes / vent stack (22, 45) located on an upper surface (12) of the switchgear (23) and secured thereto via at least one securing means (inherently present) to channel the passage of the arc (Fig. 4).
Regarding claims 4 and 5, Josten discloses that the switchgear (23) has at least one equipment compartment (17, 29), and wherein the equipment compartment accommodates at least one equipment (18, 19) selected from a group consisting of a circuit breaker (18), an electronic device, and an electronic module (19).
Regarding claim 10, Josten discloses that the internal arc pathway vents the arc (27) from a front compartment (17) of the switchgear (23) to at least one adjacent section (29) by routing the arc under the switchgear such that arc gases (25) then flow upwards through a rear .

Response to Arguments

Applicant’s arguments have been considered. All arguments are directed to claims as amended. The rejection has been modified to, as best understood, meet the new limitations of the amended claims. Also amendment necessitated new grounds of rejection.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835